         Case 4:20-cv-01508-LPR Document 49 Filed 04/12/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

WALTER CURTIS MOLES,                                                              PLAINTIFF

v.                            CASE NO. 4:20-cv-1508-LPR-BD

ROBERT FORREST, et al.                                                         DEFENDANTS


                    ORDER OF DISMISSAL WITHOUT PREJUDICE

       Plaintiff Walter Curtis Moles and Defendants Dr. Robert Forrest and Dr. Eugene Lee have

jointly moved for the dismissal of all claims against Defendants Forrest and Lee. (Doc. 47). The

Motion is GRANTED. The claims against Dr. Robert Forrest and Dr. Eugene Lee are hereby

DISMISSED WITHOUT PREJUDICE.

       IT IS SO ORDERED this 12th day of April 2021.




                                                   _______________________________
                                                   LEE P. RUDOFSKY
                                                   UNITED STATES DISTRCT JUDGE
